Citation Nr: 0013682	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1987 and August 1997 rating decisions.  
In an April 1987 rating decision, the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for schizophrenia on the basis that 
a diagnosis of schizophrenia was not of record.  The veteran 
appealed this decision.  In his June 1987 VA Form 1-9, the 
veteran stated that he wanted a hearing at the RO.  In 
September 1987, the veteran requested postponement of the 
hearing pending additional information.  In an April 1988 
supplemental statement of the case, the RO indicated that 
additional information had not been received and that the 
veteran should notify the RO if he still desired a hearing.  
No other information on this issue was received.  As a result 
of the veteran's relocation, the claims file was transferred 
from the Atlanta RO to St. Petersburg, Florida RO in December 
1989.  The veteran's claims file was transferred from the St. 
Petersburg, Florida to Montgomery, Alabama in February 1997.  
As the veteran filed a timely notice of disagreement and 
timely VA Form 1-9 on the issue of entitlement to service 
connection for schizophrenia, the Board has jurisdiction of 
this issue.  See Machado v. Derwinski, 928 F.2d 389, 391 
(Fed. Cir. 1991).    

In an August 1997 rating decision, the Montgomery RO denied 
an evaluation in excess of 10 percent for the veteran's 
hypertension.  The veteran appealed this issue and it was 
certified to the Board.  In May 1999, the Board remanded this 
issue to the RO for additional development.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his hypertension to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's diagnosis of history of schizophrenia and his 
active service is not of record.

2.  The veteran's hypertension has been shown to be 
manifested by diastolic blood pressure readings predominantly 
of 110 or more requiring the ongoing use of hypertensive 
medication.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for schizophrenia is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a 20 percent evaluation for hypertension 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In January 1987, the veteran filed a claim for service 
connection for schizophrenia.  It is necessary to determine 
if he has submitted a well grounded claim.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131(West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  Id.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  Id.  Moreover, 
in the case of a psychiatric disorder, service connection may 
be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records contain no complaints, findings, or 
diagnoses of schizophrenia.  At his November 1982 separation 
examination, the veteran reported reported extensive history 
of his complaints during military service; there is no 
mention of any treatment or diagnosis of schizophrenia.  The 
psychiatric evaluation was normal.    

Private medical records from 1983 to 1989 show no findings, 
treatment or diagnosis of schizophrenia.  

A June 1986 VA medical record reveals that the veteran 
reported that he had a history during service of paranoid 
schizophrenia and requested psychiatric evaluation.  There 
was no history of such in VA medical records.  The diagnosis 
was history of paranoid schizophrenia.  At September 1986 VA 
psychiatric examination, the veteran complained of insomnia, 
auditory hallucinations, and suspiciousness.  On evaluation, 
he was well oriented, cooperative, coherent, and goal 
directed.  He denied homicidal or suicidal ideation.  It was 
noted that he was currently married and employed.  The 
assessment included paranoid schizophrenia by history.  In 
January 1987, the veteran was seen complaining of insomnia 
and occasional paranoid feelings.     

Additional VA and private medical records from 1992 to July 
1999 show no complaints, findings, or diagnosis of 
schizophrenia.

In April 1988, the veteran was advised that service and 
private medical records had been requested but that it was 
his responsibility to ensure receipt of evidence.  No 
additional service medical, VA medical or private medical 
records pertaining to treatment of schizophrenia have been 
received.  In Hayre v. West, 188 F. 3d 1327 Fed. Cir. 1999), 
the United States Court of Appeals for Federal Circuit, found 
a breach of the duty to assist in which the VA failed to 
obtain pertinent service medical records specifically 
requested by the claimant and failed to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal.  In the instant case, 
the RO requested and received service medical records, 
requested additional records, and advise the veteran of such 
request.  No additional records pertaining to schizophrenia 
have been received.

The veteran's claim for service connection for schizophrenia 
is not well grounded.  The veteran is competent to report 
that on which he has personal knowledge, that is what comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Board notes that when physician 
merely restates in the record the medical history provided by 
the veteran unenhanced by additional medical comment, this 
evidence is not considered competent evidence to well ground 
the claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In the 
instant case, there is no competent medical evidence of a 
current diagnosis of schizophrenia of record.  As noted 
previously, the veteran was diagnosed with history of 
paranoid schizophrenia in 1986; however, this was more than 
one year after service.  

In the instant case, the veteran's service medical records 
show no findings or diagnoses of schizophrenia.  VA medical 
records only show a diagnosis of history of schizophrenia in 
1986; they do not provide competent medical evidence of 
schizophrenia within one year of service or compentent 
medical evidence linking the veteran's 1986 diagnosis of 
history of schizophrenia to active service.  

Therefore, the Board concludes that the veteran's claim for 
service connection for schizophrenia is not well grounded.  
Accordingly, the claim for service connection for 
schizophrenia is denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Increased evaluation

The veteran contends that he is entitled to an increased 
evaluation for his hypertension.  The Board finds that the 
veteran's claim for increased evaluation for hypertension is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  A claim that a disability has become 
more severe where the disability was previously service 
connected and rated, and the claimant subsequently asserts 
that a higher evaluation is justified due to an increase in 
severity since the original evaluation.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been requested by the VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.

Service medical records reveal that the veteran was diagnosed 
with hypertension in May 1982 during service.  Blood pressure 
readings ranged from 170/100, 155/110 to 100/80.  The veteran 
was placed on medication.  At his December 1982 separation 
examination, his blood pressure was 120/88.  It was noted 
that hypertension had been diagnosed and that he was treated 
with Inderal, Oretic and slow K-8 with good results.  At a 
February 1983 VA examination, the veteran's blood pressure 
was 120/90.  The diagnosis included hypertension, not found 
on this examination.  In April 1983, the RO granted service 
connection for hypertension and assigned a 10 evaluation.

Private medical records from July 1983 to January 1989 show 
blood pressure readings ranging from 110/74 to 140/90 and a 
history of hypertension.  VA medical records from June 1986 
to January 1987 show a blood pressure reading of 126/88 and a 
diagnosis of essential hypertension.  Private medical records 
from August 1992 to January 1995 show blood pressure readings 
from 116/74 to 160/100, to include 150/110, with medication. 

In January 1997, the veteran claimed that his hypertension 
had worsened with increasing diastolic pressure.  At an April 
1997 VA examination, his blood pressure readings were 
170/114, 164/108, 160/98 at 10:45 a.m.; 148/108, 164/132, 
162/116 at 12:45 p.m.; 174/110, 165/105, 165/105 at 8:30 a.m.  
A chest x-ray and electrocardiogram were normal.  The 
diagnosis was moderate hypertension.  

Private medical records from emergency room visits in early 
June 1997 show that the veteran was seen complaining of left 
arm numbness and chest pain and stiffness.  His blood 
pressure readings were 177/111, 127/95 and 162/110.   On 
evalution of the heart, there was regular rate and rhythm 
without rubs, murmurs, or gallops.  The June 6, 1997 ECG 
showed normal sinus rhythm.  The June 8, 1997 ECG showed 
nonspecific ST changes.  The differential diagnoses included 
myocardial infarction, angina, costochondritis, hypertension, 
and gastroesophageal reflux disease.

Private medical records from May 1997 to July 1997 shows that 
the veteran was placed on medication due to hypertension.  A 
blood pressure reading of 150/100 was noted in May 1997.  The 
records indicate that his diastolic pressure readings were in 
the 90s and around 100.  Diagnoses included chest pain and 
stable hypertension.  There was no significant coronary 
artery disease.

Private medical records from February 1998 to May 1999 show 
that the veteran was seen requesting a refill of blood 
pressure medication, complaining of dizziness and headache.  
A notation indicates that his pressure was up a bit.  An 
April 1998 blood pressure reading was 160/120.  It was noted 
that his hypertension was uncontrolled and his medication was 
increased.  The examiner explained that the veteran's 
headache and dizziness were related to his sinus problem.  An 
April 1998 follow/up appointment record reported that his 
blood pressure was better.  A May 1998 notation indicated 
that his blood pressure was running between 90 and 100.

At a July 1999 VA examination, the veteran reported frequent 
headaches and that he was on medication for his blood 
pressure.  Blood pressure readings were 149/111, 168/108, and 
139/104.  The chest x-ray revealed mild cardiac enlargement 
which was associated with left ventricular enlargement.  The 
EKG was normal.  The diagnoses included hypertension on 
medication.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

On and before January 12, 1998, the Schedule for Rating 
Disabilities directed that a 10 percent evaluation was to be 
assigned for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more, or continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation required the diastolic pressure to be 
predominantly 110 or more and definite symptoms.  A 40 
percent evaluation is warranted when the diastolic pressure 
to be predominantly 120 or more and moderately severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).        

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to cardiovascular disabilities including hypertension.  Under 
the amended rating schedule, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure to be 
predominantly 110 or more or the systolic pressure to be 
predominantly 200 or more.  A 40 percent evaluation required 
the diastolic pressure to be predominantly 120 or more.   38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999).  

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 
3-2000 (2000), the VA General Counsel stated that when there 
is a change in criteria, if it is determined by the Board 
that the amended regulation is more favorable, the new 
criteria may not be applied prior to the effective date of 
the change in the regulation.  

Upon review of the record, the Board observes that the 
evidence of record since the veteran's filed his claim for an 
increased evaluation for hypertension in 1997 reflects that 
the veteran's hypertension has been manifested by diastolic 
blood pressure of predominantly 110 or more and the need for 
ongoing use of anti-hypertensive medications.  At an April 
1997 VA examination, the veteran's diastolic blood pressure 
ranged from 98 to 132, with several readings at 110 or 
higher.  An April 1998 blood pressure reading was 160/120.  
The most recent evidence of record revealed that the 
veteran's diastolic blood pressure readings ranged from 104 
to 111 with medication.  The Board finds that the veteran's 
hypertension has been shown to be manifested by diastolic 
blood pressure readings of predominately of 110 or more and 
the need for ongoing use of anti-hypertensive medications.  
Accordingly, the Board concludes that a 20 percent evaluation 
is warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101 
under both versions of 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997 and 1999) as his diastolic blood pressure readings 
were predominantly 110 or more both before and after the 
change in the regulations.

However, clinical evidence of record does not disclose that 
the veteran's diastolic blood pressure is predominantly 120 
or more or that the veteran has been diagnosed with 
hypertensive heart disease.  Thus, an evaluation in excess of 
20 percent under 38 C.F.R. § 4.104, Diagnostic Codes 7007 and 
7101 are not warranted.  


ORDER

Service connection for schizophrenia is denied.  A 20 percent 
evaluation for hypertension is granted subject to the laws 
and regulations governing the award of monetary benefits.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

